West, J.,
dissenting. — The license in. this case was revoked through the fault of neither the municipality nor the licensee and upon the happening of an event which both of them knew at the time the- license tax was paid might occur at any time during the period covered by the license.
At the time when the license of Plaintiff in Error was. issued the right to: engage i-n the sale of intoxicating liquors had, by a vote of the electors, been prohibited in most of the Counties in the- State, and being' fully informed with respect to the possibility of his privilege-being revoked at any time the Plaintiff in Error voluntarily paid the fees required for such privilege.
The license- tax is for the privilege of' dealing in spirituous,. vinous- or malt liquors and the Statute which fixes *19the amount of such tax also expressly forbids the issuance of a fractional license for State, County or Municipal purposes to such dealers. Section 31, Chapter 6421, Acts of 1913, Laws of Florida. So that, any person who engages in this business in this State for any period of .time must pay the whole amount of the license tax imposed.
It is true the State and Counties refund what is termed “the unexpired' and unused portion of said license” when any County becomes dry as a result of a local option election, but that is under the authority of a Statute authorizing it which is expressly limited in its terms to the State and Counties of the State. Chapter 5479, Acts of 1905, Laws of Florida; Sections 1215a and 1215b, Florida Compiled Laws.
A permit and license to sell intoxicating liquors is not a property right and confers no vested interest in the holder, and it seems to be well settled that the recovery back of a license tax which was voluntarily paid will not be allowed in the absence of statutory authority therefor. 25 Cyc. 631; 15 R. C. L. Sec. 74; Johnson v. Atkins, 44 Fla. 185, 32 South. Rep. 879; Baker v. City of Fairbury, 33 Neb. 674, 50 N. W. Rep. 950; City of Camden v. Green, 54 N. J. L. 591, 25 Atl. Rep. 357; City of Maysville v. Melton, 102 Ky. 72, 42 S. W. Rep. 754; City of Houston v. Feeser, 76 Tex. 365, 13 S. W. Rep. 266; City of Helena v. Dwyer, 65 Ark. 155, 45 S. W. Rep. 349; Town of Cahaba v. Burnett, 34 Ala. 400; Mays v. City of Cincinnati, 1 Ohio St. 268; Town of Phoebus v. Manhattan Social Club, 105 Va. 144, 52 S. E. Rep. 839, 8 Ann. Cas. 667 and note.
In view of this rule I think the sounder view is. that held by the authorities referred to in the majority opinion which hold the contrary view to that reached by the *20Court, since there is no apparent reason why a liquor dealer should be put in a different class, with reference to the right to recover back license fees paid by him, from that of any other licensee who asks for a refund of license fees voluntarily paid by him.